UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 6, 2012 DELTA AIR LINES, INC. (Exact name of registrant as specified in its charter) Delaware 001-05424 58-0218548 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 20706, Atlanta, Georgia30320-6001 (Address of principal executive offices) Registrant’s telephone number, including area code:(404) 715-2600 Registrant’s Web site address:www.delta.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Delta Air Lines, Inc. today issued a press release reporting January 2012 traffic results.The press release is attached as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit 99.1 Press Release dated February 6, 2012 titled “Delta Air Lines Reports January Traffic” 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELTA AIR LINES, INC. By:/s/ Hank Halter Date:February 6, 2012 Hank Halter Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Press Release dated February 6, 2012 titled “Delta Air Lines Reports January Traffic” 4
